Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 15 are objected to because of the following informalities: 
Claim 10 line 13, recites the limitation “other fixture control(s)”. For clarity, the limitation should be --one or more other fixture controls-- or --at least one other fixture control--.
Claim 15 line 3, recites the limitation “other fixture control(s)”. For clarity, the limitation should be --one or more other fixture controls-- or --at least one other fixture control--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 13-16 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. Patent Application Publication No. 2004/0052076) in view of McKenzie et al. (U.S. Patent Application Publication No. 2012/0170264) and Jeong et al. (KR 20110022410).
For claim 1, Mueller et al. discloses a light (the claimed term ‘horticultural light’ is not accorded any patentable weight since it merely recites the intended use of the structure, and the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).) comprising:
a housing fixture having an outer surface including an opening (as discussed in [0193]: lighting unit 100 with “enclosure/housing arrangements” and “socket or fixture arrangement”); an array of different colored light emitting diodes (LEDs) positioned to emit light through the opening and operating at various peak wavelengths (as discussed in [0168]); a current control channel (as discussed in [0164]: processor 102) in electrical communication with at least one of the LEDs; a fixture control (as discussed in [0198] and [0200]: central controller 202), the fixture control including a control module (as discussed in [0199]: via a unique address) for controlling light wave intensity of each LED (as discussed in [0200]: the central controller 202 is configured to communicate commands  that include light intensity) via the current control channel, a wireless interface for receiving a user input recipe (as discussed in [0180]: “a number of user-selectable settings or functions (e.g., generally controlling the light output of the lighting unit 100, changing and/or selecting various pre-programmed lighting effects to be generated by the lighting unit, changing and/or selecting various parameters of selected lighting effects, setting particular identifiers such as addresses or serial numbers for the lighting unit, etc.”) from a computing device, and a wireless interface for communicating with a system of horticultural lights participating in a fixture mesh network (as discussed in [0180]: wireless transmission); a fixture firmware (as discussed in [0042], [0071], [0072]: software, firmware) to store programmable user input including the user input recipe; a fixture ID (as discussed in [0170]: identifiers) to identify the housing fixture in the system of horticultural lights participating in the fixture mesh network; and a current measuring device (as discussed in [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”) mounted within the housing fixture (as discussed in [0185]: “a signal source 124 that may be employed in, or used in connection with, the lighting unit 100”) and electrically coupled to at least one LED color group of the array of different colored LEDs (as discussed in [0165]-[0167] and [0186]), the current measuring device detecting current flow to the LED color group (as discussed in [0165]-[0167]: “pulse amplitude modulation “PAM” and [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”); and wherein the fixture control (as discussed in [0198]: controller 202) is configured to transmit the user input recipe to at least one other fixture control in the fixture mesh network via the radio frequency interface (as discussed in [0180]: wireless transmission).
While Mueller et al. discloses wireless transmission of signals to lighting units participating in a fixture mesh network (as discussed in [0075]), the reference fails to mention Bluetooth and radio frequency transmission. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wireless transmission for a Bluetooth interface and a radio frequency interface for the advantage of efficiently transferring and receiving information from multiple lights within the network, where Bluetooth and radio frequency controls are notoriously well known in the art to control structures wirelessly, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Mueller et al. discloses the invention substantially as claimed, but is silent about the array including a plurality of LED color groups. However, McKenzie et al. teaches a horticultural light (as discussed in the abstract) comprising: a housing fixture (Fig. 1: 100) and an array of different colored light emitting diodes (LEDs) (Fig. 1: 120), the array including a plurality of LED color groups (as discussed in [0011] and shown in table 1); a fixture control mounted within the housing fixture (Fig. 1: controller 120); a fixture firmware to store programmable user input including a user input recipe (as discussed in [0026]: “A controller memory may be configured with stored settings reflecting optimal intensity levels for various species and/or growth phases, which setting may be based on scientifically tested plant growth data and/or plant growth theory.”), where the user input recipe includes a combination of intensity levels for the LED color groups specific to a plant variety (as discussed in [0022] and [0028]: “one or more pre-configured settings”, “user-programmable to implement one or more custom settings”), wherein the control module is configured to control the LED color groups to operate in one of an inspection mode and a growth mode, wherein controlling the LED color groups in the growth mode includes controlling the light wave intensity of each LED color group based on the user input recipe (as discussed in [0022] and [0028]: control of intensities based on “growth phase” corresponding to “one or more pre-configured settings”, “user-programmable to implement one or more custom settings”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al. to include the user input recipe and plurality of LED color groups as taught by McKenzie et al. for the advantages of pre-programming plant growth settings and applying light intensities specific to plant species and growth phases.
Mueller et al. discloses the invention substantially as claimed, but is silent about the fixture control mounted within the housing fixture and being configured to, responsive to detecting a current fault with the current measuring device, report the current fault to at least one other fixture control via the fixture mesh network. However, Jeong et al. teaches a horticultural light (as shown in Fig. 1) comprising: a fixture control (Fig. 1: integrated management control unit 50) for controlling light wave intensity of each LED; and a current measuring device (Fig. 1: 30), and wherein the fixture control is configured to, responsive to detecting a current fault in the LED color group with the current measuring device, report the current fault to at least one other fixture control via the fixture mesh network via the radio frequency interface (as discussed in the translated disclosure “when the integrated management control unit 50 receives information indicating that a failure has occurred in the light emitting module 20 or the light emitting diode 21 from the failure diagnosis unit 30, the integrated management control unit 50 may fail in a registered manager terminal, for example, a manager's mobile phone.” and “In addition, the monitoring information transmission method of the failure diagnosis unit 30 to the integrated management control unit 50 may be a wired method or a wireless method.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al. to include the fixture control as taught by Jeong et al. for the advantage of monitoring and alerting when the different colored LEDs include a faulty light source.

For claim 2, Mueller et al. as modified by McKenzie et al. and Jeong et al. disclose the horticultural light according to claim 1, wherein the array of different colored LEDs contains one or more infrared (IR) LEDs, one or more red LEDs, one or more blue LEDs, one or more ultraviolet (UV) LEDs, and one or more white LEDs (Mueller et al. as discussed in [0202]).

For claim 10, Mueller et al. discloses a system of lights (the claimed term ‘horticultural light’ is not accorded any patentable weight since it merely recites the intended use of the structure, and the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).) comprising:
a plurality of lights (Fig. 2: lighting unit 100), each consisting a housing fixture (as discussed in [0193]: with “enclosure/housing arrangements”) and an array of different colored light emitting diodes (LEDs) (as discussed in [0168]); a plurality of current control channels (as discussed in [0164] and shown in Fig. 1: processor 102 of each lighting unit 100) in electrical communication with at least one of the LEDs; a plurality of fixture controls (as discussed in [0197]: lighting unit controllers 208A-208D) for controlling light wave intensity of each LED via the current control channel; a fixture mesh network (as discussed in [0189]: “one or more communication ports 120 may facilitate coupling multiple lighting units together as a networked lighting system”) including at least one fixture control of the plurality of fixture controls (as discussed in [0197]: lighting unit controllers (LUCs) 208A-208D); an at least one master fixture control (as discussed in [0198]: controller 202) for receiving information from a user and relaying the information to other fixture control(s) in the fixture mesh network; a plurality of fixture firmware (as discussed in [0042], [0071], [0072]: software, firmware) for storing one or more zone control variables (as discussed in [0169]), one or more user input recipes (as discussed in [0180]), and multiple preset modes of operation (as discussed in [0180]-[0183]); and a plurality of current measuring devices (as discussed in [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”), each of the current measuring devices, each mounted within the housing fixture of its respective horticultural light (as discussed in [0185]: “a signal source 124 that may be employed in, or used in connection with, the lighting unit 100”) and electrically coupled to at least one LED color group of the array of different colored LEDs (as discussed in [0165]-[0167] and [0186]) and configured to detect current flow to the at least one LED color group (as discussed in [0165]-[0167]: “pulse amplitude modulation “PAM” and [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”); ]); and wherein the plurality of fixture controls (as discussed in [0198]: controller 202) is configured to transmit one or more user input recipes to at least one other fixture control in the fixture mesh network via the radio frequency interface (as discussed in [0180]: wireless transmission).
Mueller et al. discloses the invention substantially as claimed, but is silent about the array including a plurality of LED color groups. However, McKenzie et al. teaches a horticultural light (as discussed in the abstract) comprising: a housing fixture (Fig. 1: 100) and an array of different colored light emitting diodes (LEDs) (Fig. 1: 120), the array including a plurality of LED color groups (as discussed in [0011] and shown in table 1); a plurality of fixture firmware for storing one or more zone control variables, one or more user input recipes, and multiple preset modes of operation (as discussed in [0026]: “A controller memory may be configured with stored settings reflecting optimal intensity levels for various species and/or growth phases, which setting may be based on scientifically tested plant growth data and/or plant growth theory.”), where the one or more user input recipes each include a combination of intensity levels for the LED color groups specific to a plant variety (as discussed in [0022] and [0028]: “one or more pre-configured settings”, “user-programmable to implement one or more custom settings”), a fixture control configured to control the LED color groups to operate in one of an inspection mode and a growth mode, wherein controlling the LED color groups in the growth mode includes controlling the light wave intensity of each LED color group based on one of the one or more user input recipes (as discussed in [0022] and [0028]: control of intensities based on “growth phase” corresponding to “one or more pre-configured settings”, “user-programmable to implement one or more custom settings”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al. to include the user input recipe and plurality of LED color groups as taught by McKenzie et al. for the advantages of pre-programming plant growth settings and applying light intensities specific to plant species and growth phases.
Mueller et al. discloses the invention substantially as claimed, but is silent about the plurality of fixture controls mounted within the housing fixture of its respective horticultural light and being configured to, responsive to detecting a current fault in the LED color group with one of the plurality of current measuring devices, report the current fault to at least one other fixture control via the fixture mesh network.  However, Jeong et al. teaches a horticultural light (as shown in Fig. 1) comprising: a fixture control (Fig. 1: integrated management control unit 50) for controlling light wave intensity of each LED; and a current measuring device (Fig. 1: 30), and wherein the fixture control being configured to, responsive to detecting a current fault in the LED color group with the current measuring device, report the current fault to at least one other fixture control via the fixture mesh network (as discussed in the translated disclosure “when the integrated management control unit 50 receives information indicating that a failure has occurred in the light emitting module 20 or the light emitting diode 21 from the failure diagnosis unit 30, the integrated management control unit 50 may fail in a registered manager terminal, for example, a manager's mobile phone.” and “In addition, the monitoring information transmission method of the failure diagnosis unit 30 to the integrated management control unit 50 may be a wired method or a wireless method.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al. to include the fixture control as taught by Jeong et al. for the advantage of monitoring and alerting when the different colored LEDs include a faulty light source.

For claim 13, Mueller et al. discloses a method of programming a light (the claimed term ‘horticultural light’ is not accorded any patentable weight since it merely recites the intended use of the structure, and the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).) comprising:
receiving a user input (as discussed in [0200]: via central controller 202); transmitting the user input to a fixture control (as discussed in [0200]: communicate to one or more lighting unit controller (LUCs)) of the horticultural light (as discussed in [0198]: “the LUCs and the central controller may be coupled together in a variety of configurations using a variety of different communication media and protocols to form the networked lighting system 200”); relaying information between a fixture mesh network of at least one fixture controls (as shown in Fig. 2 and discussed in last sentence of [0200]); measuring a current flow in the at least one LED color group (as discussed in [0165]-[0167]: “pulse amplitude modulation “PAM” and [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”) with a current measuring device (as discussed in [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”) mounted within the housing fixture (as discussed in [0193]: with “enclosure/housing arrangements”) of the horticultural light (as discussed in [0185]: “a signal source 124 that may be employed in, or used in connection with, the lighting unit 100”) and electrically coupled to at least one LED color group (as discussed in [0165]-[0167] and [0186]).
Mueller et al. discloses the invention substantially as claimed, but is silent about receiving a user input recipe including a combination of intensity levels, specific to a plant variety, for a plurality of LED color groups for the horticultural light. However, McKenzie et al. teaches method of programming a horticultural light (as discussed in the abstract) comprising: receiving a user input including a user input recipe including a combination of intensity levels (as discussed in [0034] and [0035]), specific to a plant variety (as discussed in [0026]: “A controller memory may be configured with stored settings reflecting optimal intensity levels for various species and/or growth phases, which setting may be based on scientifically tested plant growth data and/or plant growth theory.”), for a plurality of LED color groups for the horticultural light (as discussed in [0011] and shown in table 1); based on relayed information, controlling the LED color groups to operate in one of an inspection mode and a growth mode, wherein controlling the LED color groups to operate in the growth mode includes controlling the light wave intensity of each LED color group based on the user input (as discussed in [0022] and [0028]: control of intensities based on “growth phase” corresponding to “one or more pre-configured settings”, “user-programmable to implement one or more custom settings”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mueller et al. to include the user input recipe and plurality of LED color groups as taught by McKenzie et al. for the advantages of pre-programming plant growth settings and applying light intensities specific to plant species and growth phases.
Mueller discloses the invention substantially as claimed, but is silent about the fixture control mounted within a housing fixture of the horticultural light; and the step of detecting a current fault in the LED color group; and responsive to detecting the current fault, reporting the current fault to the fixture mesh network. However, Jeong et al. teaches a method of programming a horticultural light (as shown in Fig. 1) comprising: detecting a current fault in the LED color group (Fig. 1: 21); and responsive to detecting the current fault, reporting the current fault to at least one other fixture control via the fixture mesh network (as discussed in the translated disclosure “when the integrated management control unit 50 receives information indicating that a failure has occurred in the light emitting module 20 or the light emitting diode 21 from the failure diagnosis unit 30, the integrated management control unit 50 may fail in a registered manager terminal, for example, a manager's mobile phone.” and “In addition, the monitoring information transmission method of the failure diagnosis unit 30 to the integrated management control unit 50 may be a wired method or a wireless method.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mueller et al. to include the fixture control as taught by Jeong et al. for the advantage of monitoring and alerting when the different colored LEDs include a faulty light source.


For claim 14, Mueller et al. as modified by McKenzie et al. and Jeong et al. disclose the method of programming the horticultural light according to claim 13, wherein the fixture control can be updated via a wireless interface (Mueller et al. as discussed in [0180]).

For claim 15, Mueller et al. as modified by McKenzie et al. and Jeong et al. disclose the method of programming the horticultural light according to claim 14, wherein a master fixture control (Mueller et al. as discussed in [0198]: controller 202) receives the user input recipe via the wireless interface (Mueller et al. as discussed in [0180]: wireless transmission) and transmits the user input recipe to other fixture control(s) in the fixture mesh network (Mueller et al. as discussed in [0180]).

For claim 16, Mueller et al. as modified by McKenzie et al. and Jeong et al. disclose the method of programming the horticultural light according to claim 14 wherein a fixture firmware (Mueller et al. as discussed in [0042], [0071], [0072]: software, firmware) can be updated by connecting to an electrical control device via a USB bridge node, including a USB port and antenna (Mueller et al. as discussed in [0180] and [0189]: “one or more communication ports 120 may facilitate coupling multiple lighting units together as a networked lighting system”).
For claim 19, Mueller et al. as modified by MacKenzie et al. and Jeong et al. disclose the horticultural light of claim 1, wherein the a fixture control (Mueller et al. as discussed in [0198] and [0200]: central controller 202) is configured to receive a control zone variable (Mueller as discussed in [0284]: “Thus, the central controller 202 or individual lighting unit controller 208A, 208B, 208C, 208D could each obtain lighting control signals from an external source, such as an operator connected to the Internet 5202.”). 

For claim 20, Mueller et al. as modified by McKenzie et al. and Jeong et al. disclose the horticultural light of claim 1, wherein the inspection mode includes activating white LEDs (Mueller et al. as discussed in [0163]).

For claim 21, Mueller et al. as modified by McKenzie et al. and Jeong et al. disclose the horticultural light according to claim 1, wherein the current measuring device detects a fault in a single LED driver (Jeong et al. Fig. 1 and discussed in the translated disclosure “The failure diagnosis unit 30 detects a voltage drop corresponding to a current flowing through the sensing resistor and determines whether the light emitting diode 21 or the light emitting module 20 is broken, and monitors information on the determination result of the integrated management control unit (50).”).

For claim 22, Mueller et al. as modified by McKenzie et al. and Jeong et al. disclose the horticultural light according to claim 1, wherein the current measuring device detects a fault based on zero current (Jeong et al. Fig. 1 and discussed in the translated disclosure “The failure diagnosis unit 30 detects a voltage drop corresponding to a current flowing through the sensing resistor and determines whether the light emitting diode 21 or the light emitting module 20 is broken, and monitors information on the determination result of the integrated management control unit (50).”).

For claim 23, Mueller et al. as modified by MacKenzie et al. and Jeong et al. disclose the system of horticultural lights according to claim 10, wherein the plurality of fixture controls (as discussed in [0197]: lighting unit controllers 208A-208D) are configured to receive a control zone variable (Mueller as discussed in [0284]: “Thus, the central controller 202 or individual lighting unit controller 208A, 208B, 208C, 208D could each obtain lighting control signals from an external source, such as an operator connected to the Internet 5202.”) and the plurality of horticultural lights (Fig. 2: lighting unit 100) are operable based on groups in control zones (Mueller et al. as shown in Fig. 2 where each lighting unit 100 can have a different color/intensity). 

For claim 24, Mueller et al. as modified by MacKenzie et al. and Jeong et al. disclose the system of horticultural lights according to claim 23, wherein the plurality of fixture controls (as discussed in [0197]: lighting unit controllers 208A-208D) are configured to operate on an user input recipe based on the control zone variable (Mueller et al. as discussed in [0180]: where each lighting unit 100 can have a different user-selectable setting).

For claim 25, Mueller et al. as modified by MacKenzie et al. and Jeong et al. disclose the method of claim 13, wherein the user input includes a control zone variable (Mueller as discussed in [0180]: where each lighting unit 100 can have a different user-selectable setting, and in [0284]: “Thus, the central controller 202 or individual lighting unit controller 208A, 208B, 208C, 208D could each obtain lighting control signals from an external source, such as an operator connected to the Internet 5202.”). 

For claim 26, Mueller et al. as modified by MacKenzie et al. and Jeong et al. disclose the method of claim 13, further comprising reporting a current fault to a user (Jeong et al. as discussed in the translated disclosure “when the integrated management control unit 50 receives information indicating that a failure has occurred in the light emitting module 20 or the light emitting diode 21 from the failure diagnosis unit 30, the integrated management control unit 50 may fail in a registered manager terminal, for example, a manager's mobile phone.”).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. in view of McKenzie et al. and Jeong et al., as applied to claims 1, 2, 10, 13-16 and 19-26 above, and further in view of Nguyen et al. (U.S. Patent Application Publication No. 2017/0241632).
For claims 3-6, Mueller et al. as modified by McKenzie et al. and Jeong et al. disclose the invention substantially as claimed, but fails to specifically show the wavelengths of the array of different colored LEDs. However, Nguyen et al. teaches a horticultural light (Fig. 1: 130) comprising: an array of different colored LEDs (Fig. 4A: 435) operating at various peak wavelengths; wherein each of the IR LEDs have a wavelength of 730 nm; wherein the array of different colored LEDs contains at least two red LEDs; and some of the at least two red LEDs have a wavelength of 660 nm, and some of the at least two red LEDs have a wavelength of 634 nm; wherein each of the one or more blue LEDs have a wavelength of 465 nm; wherein each of the one or more UV LEDs have a wavelength of 385 nm (as discussed in [0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al., McKenzie et al. and Jeong et al. to include the different colored LEDs as taught by Nguyen et al. for the advantage of providing radiation compatible with the needs of plants to increase horticultural growth.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. in view of McKenzie et al. and Jeong et al., as applied to claims 1, 2, 10, 13-16 and 19-26 above, and further in view of Szeto et al. (U.S. Patent Application Publication No. 2016/0262313).
For claim 7, Mueller et al. as modified by McKenzie et al. and Jeong et al. disclose the invention substantially as claimed, but fails to specifically show each of the one or more white LEDs have a color temperature of 5000k. However, Szeto et al. teaches a horticultural light (Figs. 2-3: 30) comprising: an array of different colored LEDs operating at various peak wavelengths (as discussed in [0030]); wherein each of the one or more white LEDs have a color temperature of 5000k (as discussed in [0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al., McKenzie et al. and Jeong et al. to include the white LEDs as taught by Szeto et al. for the advantage of providing radiation compatible with the needs of plants to increase horticultural growth.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/22/2021, with respect to the 35 U.S.C. 112(b) rejection of claim 1 and 10 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been withdrawn. 
The following arguments filed have been fully considered but they are not persuasive. 
Applicant argues “Mueller does not teach or suggest a current measuring device mounted within the housing fixture and electrically couple to at least one of the plurality of LED color groups. The Office Action asserts that these features are somehow disclosed by a combination of ¶¶ 0185, 0186, and 0165-67…However, these sensors are clearly disclosed by Mueller as being outside of any light fixture, and there is no disclosure in Mueller indicating that they sense current in LED color groups. See Mueller, at Fig. 1, 1 [0187].”
The Examiner respectfully notes that the current measuring device (124) of Mueller et al. is indeed mounted within the housing fixture (100), as claimed. The reference discloses, in [0185], “a signal source 124 that may be employed in, or used in connection with, the lighting unit 100”.
Applicant further argues, “Further, the passages cited by the Office disclose controlling LED light output through the control of the current to the LED lights. Id. at ¶¶ [0165]-[0167]. These passages implicitly disclose the electrical connection of current regulating devices, but neither implicitly nor explicitly disclose the electrical connection of current measuring devices detecting current in at least one LED color group. Similarly, the disclosure of current regulation does not disclose current detection.”
The Examiner maintains that the reference to Mueller et al. discloses, in [0177] “another aspect, the processor 102 may be configured to derive one or more calibration values dynamically (e.g. from time to time), with the aid of one or more photosensors, for example. In various embodiments, the photosensor(s) may be one or more external components coupled to the lighting unit, or alternatively may be integrated as part of the lighting unit itself. A photosensor is one example of a signal source that may be integrated or otherwise associated with the lighting unit 100, and monitored by the processor 102 in connection with the operation of the lighting unit. Other examples of such signal sources are discussed further below, in connection with the signal source 124 shown in FIG. 1.”, in [0184], “Examples of the signal(s) 122 that may be received and processed by the processor 102 include….signals representing some detectable/sensed condition, signals from lighting units, signals consisting of modulated light, etc. In various implementations, the signal source(s) 124 may be located remotely from the lighting unit 100, or included as a component of the lighting unit.”, in [0186], “Additional examples of a signal source 124 include various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”, in [0224] “Many types of signal source 124 can be used, for sensing any condition or sending any kind of signal, such as temperature, force, electricity, heat flux, voltage, current,…”, and in “[0223] “In embodiments the signal source 124 is a sensor. Thus, the processor 102 can provide control signals to the lighting unit 100 and the actuator 402, to coordinate the lighting unit 100 with the optical facility 130 to produce a desired type of illumination or display.”
Here the reference clearly discloses the signal source being a sensor to detect electrical current in the light sources (Fig. 1: 104A-104D) in order to adjust the lighting coming from the horticultural light. 
Applicant argues “Finally, the Office Action does not establish that the cited patents teach or suggest the use of a Bluetooth interface for receiving a user input recipe and a radio frequency interface for communication with a system of lights participating in a fixture mesh network is taught or suggested by the cited patents. None of the cited patents teach either of these features alone, let alone the specific combination of Bluetooth interface for receiving and the radio interface for communicating in a mesh network.”
The reference to Mueller discusses, in [0075], “that various networks of devices as discussed herein may employ one or more wireless, wire/cable, and/or fiber optic links to facilitate information transport throughout the network.”. Bluetooth technology and radio frequency interface are notoriously well known examples of radio frequency wireless control that enables wireless communication and information transport. It would have been obvious to one having skill in the art to employ a Bluetooth interface and a radio frequency interface, for the advantage of communication without wires over short and long distances between the user and the horticultural light.
Applicant argues, “The Office Action asserts that Mueller teaches a “fixture mesh network,” but no fixture mesh network is shown or described anywhere in Mueller.”
It should first be noted that “a fixture mesh network” is not positively claimed as part of the invention of claim 1. Further, given the broadest reasonable interpretation of the term “mesh network”, the Examiner has taken the position that a fixture mesh network is a network of light fixtures linked together which receive and transmit wireless signals. Here, the reference to Mueller et al. discloses, in [0075], the interconnection between lighting units and among multiple devices, all coupled together in a network, where “any of a variety of network topologies” are included.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             
/PETER M POON/           Supervisory Patent Examiner, Art Unit 3643